Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 1 of 11 Page ID
                                  #:3243




                        Exhibit J
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 2 of 11 Page ID
                                  #:3244
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 3 of 11 Page ID
                                  #:3245
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 4 of 11 Page ID
                                  #:3246
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 5 of 11 Page ID
                                  #:3247
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 6 of 11 Page ID
                                  #:3248
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 7 of 11 Page ID
                                  #:3249
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 8 of 11 Page ID
                                  #:3250
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 9 of 11 Page ID
                                  #:3251
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 10 of 11 Page ID
                                   #:3252
Case 2:20-cv-04556-AB-JC Document 102-17 Filed 03/19/21 Page 11 of 11 Page ID
                                   #:3253
